              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:19-cr-00109-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
SANFORD FRANKLIN YOUNG,         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Unopposed

Motion to Continue Trial Date and Continue Rule 12(b)(1)-(3) Motions

Deadline [Doc. 13].

      On October 1, 2019, the Defendant was charged in a Bill of Indictment

with one count of knowingly possessing and accessing with intent to view

any material containing an image of child pornography, all in violation of 18

U.S.C. § 2252A(a)(5)(B). [Doc. 1]. On December 30, 2019, the Defendant’s

initial appearance and arraignment were held, at which time the Magistrate

Judge appointed counsel and calendared the case for the January 6, 2020

trail term and then, pursuant to 18 U.S.C. § 3161(c)(2), continued the case

to its current setting during the March 2, 2020 trial term.
     The Defendant now seeks an extension of the pretrial motions deadline

and a continuance of the trial date. [Doc. 13]. As grounds, counsel states

that additional time is needed to review discovery materials, including

recently produced and forthcoming discovery materials. Counsel also states

additional time is needed to conduct any necessary legal research and to

advise the Defendant. Counsel further represents that the Government does

not oppose either the requested extension of the pretrial motions deadline or

the requested continuance. [Doc. 13].

     The Court finds that the case should be continued. If the requested

continuance were not granted, the Court finds that counsel would be denied

“the reasonable time necessary for effective preparation, taking into account

the exercise of due diligence.” 18 U.S.C. § 3161(h)(7)(B)(iv).

     For the reasons stated herein, the ends of justice served by the

granting of the continuance outweigh the best interests of the public and the

Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

     Additionally, for the reasons stated in the Defendant’s motion, and for

good cause shown, the Court will also grant the Defendant’s request for an

extension of the pretrial motions deadline.




                                      2
     IT IS, THEREFORE, ORDERED that Defendant’s Unopposed Motion

to Continue Trial Date and Continue Rule 12(b)(1)-(3) Motions Deadline

[Doc. 13] is GRANTED, and the above-captioned case is hereby

CONTINUED from the March 2, 2020 term in the Asheville Division.

     IT IS FURTHER ORDERED that the Defendant’s deadline for filing

pretrial motions is hereby EXTENDED to March 16, 2020.

     IT IS SO ORDERED.
                               Signed: February 24, 2020




                                     3
